


109 HR 4844 : Federal Election Integrity Act of

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 4844
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 21, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Rules and
			 Administration
		
		AN ACT
		To amend the Help America Vote Act of 2002
		  to require each individual who desires to vote in an election for Federal
		  office to provide the appropriate election official with a government-issued
		  photo identification, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Election Integrity Act of
			 2006 .
		2.Requiring Voters
			 to Provide Photo Identification
			(a)Requirement to
			 Provide Photo Identification as Condition of Receiving
			 BallotSection 303(b) of the Help America Vote Act of 2002
			 (42 U.S.C.
			 15483(b)) is amended—
				(1)in the heading, by
			 striking for Voters Who Register by
			 Mail and inserting for Providing Photo Identification;
			 and
				(2)by striking
			 paragraphs (1) through (3) and inserting the following:
					
						(1)Individuals
				voting in person
							(A)Requirement to
				provide identificationNotwithstanding any other provision of law
				and except as provided in subparagraph (B), the appropriate State or local
				election official may not provide a ballot for an election for Federal office
				to an individual who desires to vote in person unless the individual presents
				to the official—
								(i)a
				government-issued, current, and valid photo identification; or
								(ii)in the case of
				the regularly scheduled general election for Federal office held in November
				2010 and each subsequent election for Federal office, a government-issued,
				current, and valid photo identification for which the individual was required
				to provide proof of United States citizenship as a condition for the issuance
				of the identification.
								(B)Availability of
				provisional ballotIf an individual does not present the
				identification required under subparagraph (A), the individual shall be
				permitted to cast a provisional ballot with respect to the election under
				section 302(a), except that the appropriate State or local election official
				may not make a determination under section 302(a)(4) that the individual is
				eligible under State law to vote in the election unless the individual presents
				the identification required under subparagraph (A) to the official not later
				than 48 hours after casting the provisional ballot.
							(2)Individuals
				voting other than in person
							(A)In
				generalNotwithstanding any other provision of law and except as
				provided in subparagraph (B), the appropriate State or local election official
				may not accept any ballot for an election for Federal office provided by an
				individual who votes other than in person unless the individual submits with
				the ballot—
								(i)a
				copy of a government-issued, current, and valid photo identification; or
								(ii)in the case of the regularly scheduled
				general election for Federal office held in November 2010 and each subsequent
				election for Federal office, a copy of a government-issued, current, and valid
				photo identification for which the individual was required to provide proof of
				United States citizenship as a condition for the issuance of the
				identification.
								(B)Exception for
				overseas military votersSubparagraph (A) does not apply with
				respect to a ballot provided by an absent uniformed services voter who, by
				reason of active duty or service, is absent from the United States on the date
				of the election involved. In this subparagraph, the term absent
				uniformed services voter has the meaning given such term in section
				107(1) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
				1973ff—6(1)), other than an individual described in section 107(1)(C) of such
				Act.
							(3)Specific
				requirements for identificationsFor purposes of paragraphs (1) and
				(2)—
							(A)an identification
				is government-issued if it is issued by the Federal Government
				or by the government of a State; and
							(B)an identification
				is one for which an individual was required to provide proof of United States
				citizenship as a condition for issuance if the identification displays an
				official marking or other indication that the individual is a United States
				citizen.
							.
				(b)Conforming
			 AmendmentsSection 303 of such Act (42 U.S.C. 15483)
			 is amended—
				(1)in the heading, by
			 striking for voters who register by
			 mail and inserting for Providing Photo Identification;
			 and
				(2)in
			 subsection (c), by striking subsections (a)(5)(A)(i)(II) and
			 (b)(3)(B)(i)(II) and inserting subsection
			 (a)(5)(A)(i)(II).
				(c)Clerical
			 AmendmentThe table of contents of such Act is amended by
			 amending the item relating to section 303 to read as follows:
				
					
						Sec. 303. Computerized statewide voter
				registration list requirements and requirements for providing photo
				identification.
					
					.
			(d)Effective
			 Date
				(1)In
			 generalThis section and the
			 amendments made by this section shall apply with respect to the regularly
			 scheduled general election for Federal office held in November 2008 and each
			 subsequent election for Federal office.
				(2)Conforming
			 amendmentSection 303(d)(2) of such Act (42 U.S.C. 15483(d)(2)) is amended
			 to read as follows:
					
						(2)Requirement to
				provide photo identificationParagraphs (1) and (2) of subsection (b)
				shall apply with respect to the regularly scheduled general election for
				Federal office held in November 2008 and each subsequent election for Federal
				office.
						.
				3.Making Photo
			 Identifications Available
			(a)Requiring States
			 to make identification availableSection 303(b) of the Help
			 America Vote Act of 2002 (42 U.S.C. 15483(b)), as amended by
			 section 2(a)(2), is amended—
				(1)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6); and
				(2)by inserting after
			 paragraph (3) the following new paragraph:
					
						(4)Making photo
				identifications available
							(A)In
				generalDuring fiscal year 2008 and each succeeding fiscal year,
				each State shall establish a program to provide photo identifications which may
				be used to meet the requirements of paragraphs (1) and (2) by individuals who
				desire to vote in elections held in the State but who do not otherwise possess
				a government-issued photo identification.
							(B)Identifications
				provided at no cost to indigent individualsIf a State charges an individual a fee for
				providing a photo identification under the program established under
				subparagraph (A)—
								(i)the fee charged
				may not exceed the reasonable cost to the State of providing the identification
				to the individual; and
								(ii)the State may not
				charge a fee to any individual who provides an attestation that the individual
				is unable to afford the fee.
								(C)Identifications
				not to be used for other purposesAny photo identification
				provided under the program established under subparagraph (A) may not serve as
				a government-issued photo identification for purposes of any program or
				function of a State or local government other than the administration of
				elections.
							.
				(b)Payments to
			 States to cover costsSubtitle D of title II of such Act
			 (42 U.S.C. 15321 et
			 seq.) is amended by adding at the end the following new
			 part:
				
					7Payments to Cover
				Costs of Providing Photo Identifications to Indigent Individuals
						297.Payments to
				Cover Costs to States of Providing Photo Identifications For Voting to Indigent
				Individuals
							(a)Payments to
				StatesThe Commission shall make payments to States to cover the
				costs incurred in providing photo identifications under the program established
				under section 303(b)(4) to individuals who are unable to afford the fee that
				would otherwise be charged under the program.
							(b)Amount of
				PaymentThe amount of the payment made to a State under this part
				for any year shall be equal to the amount of fees which would have been
				collected by the State during the year under the program established under
				section 303(b)(4) but for the application of section 303(b)(4)(B)(ii), as
				determined on the basis of information furnished to the Commission by the State
				at such time and in such form as the Commission may require.
							297A.Authorization
				of AppropriationsThere are
				authorized to be appropriated for payments under this part such sums as may be
				necessary for fiscal year 2008 and each succeeding fiscal
				year.
						.
			(c)Clerical
			 amendmentThe table of contents of such Act is amended by adding
			 at the end of the item relating to subtitle D of title II the following:
				
					
						Part 7—Payments to Cover Costs of Providing
				Photo Identifications to Indigent Individuals
						Sec. 297. Payments to cover costs to
				States of providing photo identifications for voting to indigent
				individuals.
						Sec. 297A. Authorization of
				appropriations.
					
					.
			(d)Effective
			 DateThis section and the
			 amendments made by this section shall take effect October 1, 2007.
			
	
		
			Passed the House of
			 Representatives September 20, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
